Name: Commission Regulation (EC) No 1005/2002 of 12 June 2002 amending Regulation (EC) No 2848/98 as regards the recognition of producer groups, the auction scheme, the national reserve and transfer agreements in the raw tobacco sector
 Type: Regulation
 Subject Matter: plant product;  production;  economic policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32002R1005Commission Regulation (EC) No 1005/2002 of 12 June 2002 amending Regulation (EC) No 2848/98 as regards the recognition of producer groups, the auction scheme, the national reserve and transfer agreements in the raw tobacco sector Official Journal L 153 , 13/06/2002 P. 0003 - 0004Commission Regulation (EC) No 1005/2002of 12 June 2002amending Regulation (EC) No 2848/98 as regards the recognition of producer groups, the auction scheme, the national reserve and transfer agreements in the raw tobacco sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(1), as last amended by Regulation (EC) No 546/2002(2), and in particular Article 7, Article 9(5), Article 11 and Article 14a thereof,Whereas:(1) Article 3 of Commission Regulation (EC) No 2848/98 of 22 December 1998 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the premium scheme, production quotas and the specific aid to be granted to producer groups in the raw tobacco sector(3), as last amended by Regulation (EC) No 486/2002(4), lays down the conditions for the recognition of producer groups. In island areas where only a very small amount of tobacco is produced and in isolated production areas where tobacco production is in decline the minimum thresholds required in Annex I to Regulation (EC) No 2848/98 for the establishment of a producer group may not be achieved in certain cases. An alternative criterion should therefore be introduced for island areas and the minimum percentage required for the recognition of producer groups should be reduced so that the producers in question may have access to the variable part of the premium.(2) Article 6(5) and Article 9(5) of Regulation (EEC) No 2075/92 have been amended by Regulation (EC) No 546/2002. The corresponding rules of application provided for in Regulation (EC) No 2848/98 should therefore be adapted accordingly.(3) Article 33(1)(d) of Regulation (EC) No 2848/98 stipulates that for quota transfer purposes the agreement between the parties must be registered by the competent authority within 30 days of the final date for the issue of quota statements. To accelerate and simplify that procedure, the time limit for the registration of the agreement should start to run on the actual day on which the quota statement is issued.(4) Regulation (EC) No 2848/98 should be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2848/98 is hereby amended as follows:1. the following subparagraph is added to Article 3(1)(e): "In the island production areas a producer group which does not achieve the required percentage may be recognised provided that at least 70 % of the total number of producers in that area are members.";2. Article 12(1) is replaced by the following: "1. The Member States shall decide, before 31 January of the year of harvest, whether to apply an auction scheme to cultivation contracts for one or more groups of varieties signed in their territory. The system shall cover the contracts of producer groups who wish to participate.";3. Article 29(1) is replaced by the following: "1. In order to encourage producers to switch to other crops and to restructure their holdings, the Member States may set up a national quota reserve for each group of varieties for each harvest.";4. Article 33(1)(d) is replaced by the following: "(d) the agreement referred to in (c) has been submitted to the competent authority for registration within 30 days of the date of issue of the quota statement;"5. Annex I is replaced by the text in the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 215, 30.7.1992, p. 70.(2) OJ L 84, 28.3.2002, p. 4.(3) OJ L 358, 31.12.1998, p. 17.(4) OJ L 76, 19.3.2002, p. 9.ANNEX"ANNEX IPERCENTAGES OF THE GUARANTEE THRESHOLD PER MEMBER STATE OR SPECIFIC REGION FOR THE RECOGNITION OF PRODUCER GROUPS>TABLE>"